

Exhibit 10.2


COLLECTORS UNIVERSE, INC.


DESCRIPTION OF 2006 MANAGEMENT BONUS COMPENSATION PLAN


1. Purposes and Administration of the Plan.
 
1.1     Purpose. The primary purpose of the 2006 Management Bonus Compensation
Plan (the “2006 Plan) of Collectors Universe, Inc. (the “Company”) is to provide
meaningful incentives and financial awards to Participants in the 2006 Plan for
making significant contributions to the achievement, by the Company, of
financial and strategic goals and objectives for the fiscal year ending June 30,
2006 (“Fiscal 2006”), that will promote the interests of the Company and its
stockholders by making a substantial portion of each Participant’s compensation
for Fiscal 2006 dependent on the Company’s achievement of those goals and
objectives.
 
1.2     Administration of the 2006 Plan. The 2006 Plan shall be administered by
the Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have the authority to interpret and construe
the 2006 Plan and to adopt all necessary rules and regulations for administering
the 2006 Plan. All decisions and determinations of the Committee with respect to
the 2006 Plan shall be final and binding on and nonappealable by the Company and
the Participants.
 

 
2.
Plan Participants.

 
The Compensation Committee has designated the following executive officers of
the Company as the participants in the 2006 Plan (the “Participants”):
 
Name
 
Position with the Company
     
Michael R. Haynes
 
Chief Executive Officer
     
David G. Hall
 
President
     
Joseph J. Wallace
 
Chief Financial Officer
     
Michael J. Lewis
 
Senior Vice President - Finance

 
3.     Performance Goals and Bonus Compensation Awards.
 
3.1     Establishment of Performance Goals. The Compensation Committee will
establish, in written form, for each Participant, performance goals for Fiscal
2006 that will be based on financial performance goals that have been
established by the Board of Directors in the Company’s Fiscal 2006 Annual
Operating Plan (“Corporate Goals”). Additionally, the Committee may establish
individualized performance objectives (“MBOs”), the achievement of which, by a
Participant, in the view of the Committee, is likely to enhance the Company’s
financial performance in Fiscal 2006 or establish a foundation for increased
profitability over the longer-term. The Committee also will establish, in
written form (i) threshold Corporate Goals or MBOs, which are those that must be
met before a Participant will earn any bonus compensation under the 2006 Plan,
(ii) target performance goals, which will be based on one or more of the
financial performance goals set forth in the 2006 Annual Operating Plan and may
also include, in the case of any particular Participant, individualized MBOs,
and (iii) maximum financial performance goals for the Company which
substantially exceed the target performance goals established by the Committee
and which, if achieved by the Company, will entitle the Participant to a maximum
bonus award under the 2006 Plan. Corporate Goals may be established for
quarterly periods within, or for the entirety of, Fiscal 2006 (each, a
“Measurement Period”).
 
3.2     Fiscal 2006 Performance Goals. The Financial Performance Goals for 2006
have been established on the basis of one or more of the following criteria:
Fiscal 2006 quarterly or annual (i) net revenues, (ii) operating income, and
(iii) pre-tax income. Individualized MBOs that have been established for a
Participant consist of specific goals that the Committee believes would, if
achieved, either improve the performance of Participant and thereby increase the
likelihood that Fiscal 2006 Corporate Financial Performance Goals or strategic
objectives will be achieved or establish a foundation for increased Company
profitability over the longer-term, or both.
 
 
1

--------------------------------------------------------------------------------


3.3     Bonus Compensation Awards. In conjunction with the adoption of the 2006
Plan, the Compensation Committee will determine the bonus compensation that may
be awarded to each Participant under the 2006 Plan, expressed in dollar amounts
or percentages of salary or by such other metric as the Committee may deem to be
appropriate. Those bonus compensation amounts will be based on a number of
factors, which may include a Participant’s (i) expected contribution to the
Company’s Fiscal 2006 or longer term financial performance, (ii) position and
level of responsibilities with the Company, (iii) salary level, and (iv) past
individual performance. Schedule A hereto contains information regarding the
bonus compensation awards that each Participant will have an opportunity to earn
under the Fiscal 2006 Plan.
 
3.4     Determinations of Performance and Bonus Compensation Awards.
 
(a) The Committee shall, in its sole and absolute discretion, determine the
extent to which the 2006 performance goals have been attained. In the case of
any quarterly financial performance goals, such determinations shall be made
within thirty-five (35) days after the end of the fiscal quarter, or as soon as
practicable thereafter, in accordance with the same generally accepted
accounting principles that are used to prepare the Company’s quarterly financial
statements that are filed with the Securities and Exchange Commission (the
“SEC”) and may be based directly on the financial statements to be included in
the Company’s Quarterly Report on Form 10-Q for the particular fiscal quarter
for which such determinations are made.  In the case of annual financial
performance goals, such determinations shall be made as soon as practicable
after the end of Fiscal 2006, in accordance with the same generally accepted
accounting principles that are used to prepare the Company’s annual financial
statements that are filed with the SEC.
 
(b) If the Committee determines that the quarterly or annual (as applicable)
threshold performance goal established for a Participant was not achieved, then,
that Participant shall not be entitled to receive any bonus compensation award
for the applicable quarterly or annual Measurement Period under the 2006 Plan.
If it is determined, instead, that the threshold performance goal was met or
exceeded, then, subject to Section 4 below, the Participant shall become
entitled to receive a bonus compensation award under this 2006 Plan in an amount
which shall be determined based on the extent to which the threshold performance
goal was exceeded and whether the applicable target performance goal was
achieved or exceeded or the applicable maximum performance goal was achieved.
Additionally, to be eligible to receive a bonus compensation award under this
2006 Plan for any Measurement Period, a Participant must, in the opinion of the
Committee, have performed his MBOs in a satisfactory manner and must have been
performing services for the Company as of the last day of that Measurement
Period. The determination as to whether a Participant was performing services
for the Company on the last day of any such Measurement Period also shall be
made by the Committee, in its sole and absolute discretion.
 
3.5     Changes to Performance Goals. At any time prior to the end of Fiscal
2006, the Compensation Committee may adjust or change any of the Fiscal 2006
performance goals to reflect the occurrence of (i) any extraordinary event,
(ii) any material corporate transactions, (iii) any material changes in
corporate capitalization, accounting rules or principles or in the Company’s
methods of accounting, (iv) any material changes in applicable law, or (v) any
other material change of similar nature (each, an “Extraordinary Event”), but
only if any such Extraordinary Event was not reasonably foreseeable at the time
the performance goals then in effect under this Plan were established and would,
in the sole opinion of the Committee (x) make it unlikely that such performance
goals will be achieved or (y) result in the achievement of any performance goals
that would not have been likely to be achieved in the absence of such
Extraordinary Event. Notwithstanding the foregoing, however, the occurrence of
changes in the competitive environment or changes in economic or market
conditions in the Company’s markets, whether or not expected or reasonably
foreseeable, shall not by themselves constitute Extraordinary Events that may be
the basis of a change in performance goals and no change in performance goals
shall be permitted to affect any bonus compensation award based on performance
achieved during a Measurement Period that ended prior to the occurrence of any
such Extraordinary Event.
 
3.6     Payment of Benefits. Subject to Section 4 below, the Company shall pay
any bonus compensation award earned by a Participant in cash, less applicable
payroll and other withholdings, within thirty (30) days following the
Committee’s determinations as set forth in Section 3.4 above. All payments made
by check under the 2006 Plan shall be delivered in person or mailed to the last
address of a Participant that is set forth in the records of the Company or
shall be deposited to the Participant’s direct deposit account on file with the
payroll department of the Company. Each Participant shall be responsible for
furnishing the Company with the Participant’s current address and any changes
that may occur therein and, if the Participant desires a bonus compensation
award to be deposited in a direct deposit account, the information and
authorization required to enable the Company to cause the award to be deposited
into such account.


 
 
2

--------------------------------------------------------------------------------


 
4.     Amendments to and Termination of 2006 Plan. Notwithstanding anything to
the contrary that may be contained elsewhere in this Plan:
 
4.1     Amendments to and Modifications of the 2006 Plan. The Committee shall
have the sole, absolute and unconditional discretion to amend or modify the 2006
Plan at any time or from time to time with or without or without notice to the
Participants. Without limiting the generality of the foregoing, no Participant
shall have any legally binding right to receive any unpaid bonus award under
this Plan prior to the date on which that bonus award is actually paid to the
Participant and, accordingly, the Committee, in the exercise of its sole,
absolute and unconditional discretion, at any time prior to the payment of any
unpaid bonus award hereunder (i) may reduce the amount of such bonus award or
(ii) may determine that no bonus award will be paid to the Participant under
this Plan, whether or not the Participant has achieved or exceeded the
performance goals or targets theretofore established by the Committee or has
been notified of the pendency of an unpaid bonus award under this Plan. In no
event, however, shall any amendment to the 2006 Plan affect any bonus awards
that had previously been paid to any of the Participants under this Plan.
 
4.2     Termination of the 2006 Plan. The Committee, in its sole, absolute and
unconditional discretion, may (i) terminate this Plan at any time, with or
without notice to the Participants, and (ii) determine that, as a result of such
termination, no bonus awards under the Plan will be paid or that any unpaid
bonus awards under the Plan shall be reduced; provided, however, that no such
termination shall affect any bonus awards that were theretofore paid to any of
the Participants under this Plan.
 
 
5.     Miscellaneous Provisions in the Plan
 
5.1     No Enlargement of Employee Rights. Nothing in the 2006 Plan shall be
construed to create or imply any contract of employment between any Participant
and the Company, to confer upon any Participant any right to continue in the
employ of the Company or to confer upon the Company any right to require any
Participant’s continued employment.
 
5.2     Rights Not Alienable. Any rights provided to a Participant under the
2006 Plan may not be assigned, transferred or alienated, except by will or
pursuant to the laws of descent and distribution, and shall be earned only by
and paid solely to or for the account of the Participant.
 
5.3     Other Compensation Plans. The adoption of the 2006 Plan shall not affect
any other compensation plans in effect for the Company, nor shall the 2006 Plan
preclude the Company from establishing or awarding any other forms of
compensation for employees, officers or directors of the Company, including the
Participants.
 
5.4     Governing Law. To the extent not preempted by federal law, the 2006 Plan
shall be determined in accordance with the laws of the State of California.
 
5.5     No Other Understandings or Agreements with respect to the 2006 Plan.
This Plan document contains all of the terms and provisions of and all
conditions applicable to the 2006 Plan, and supersedes any previous discussions,
communications, understandings or agreements, written or oral, between the
Company and any Participant with respect to the 2006 Plan as well as all prior
actions that may have been taken by the Committee relating to the 2006 Plan.
 


 


 
 
 
 
 

 

3

--------------------------------------------------------------------------------





SCHEDULE A


DESCRIPTION OF FISCAL 2006 PERFORMANCE GOALS TARGET INCENTIVE AWARDS


The Fiscal 2006 performance goals established for Michael R. Haynes, the
Company’s CEO, Joseph J. Wallace, the Company’s CFO, and Michael J. Lewis, the
Company’s Senior Vice President-Finance, are comprised of (i) overall Company
net revenue and pre-tax earnings goals, and (ii) individualized performance
goals (“MBOs”). The Fiscal 2006 performance goals established for David G. Hall,
the Company’s President, who is responsible for the performance of the Company’s
Collectibles Authentication and Grading Division, are the contributions made by
that Division to the Company’s quarterly operating income in Fiscal 2006 (the
“Division Contributions”). Set forth below are the threshold, target and maximum
bonus awards that each of them has the opportunity to receive under the 2006
Plan based on the extent to which, if any, they are able to achieve or exceed
any one or more of those goals.

 

   
Potential Bonus Awards
as a Percent of Annual Salary(1)
   
 
Participants 
 
 
Threshold
Award
 
 
Target
Award
 
 
Maximum
Award
                     
Michael R. Haynes, CEO
   
25.0
%
 
50.0
%
 
150.0
%
                         
David G. Hall, President
   
N/A
   
50.0
%
 
50.0
%
 (2)                        
Joseph J. Wallace, CFO
   
20.0
%
 
40.0
%
 
120.0
%
                         
Michael J. Lewis, Senior Vice President -- Finance
   
15.0
%
 
30.0
%
 
90.0
%
 

 
 
 

 
(1)
Bonus compensation will be pro-rated if the threshold or target performance goal
is exceeded but the next higher performance goal is not achieved.

 
 

 
(2)
Mr. Hall’s target bonus is also the maximum bonus that Mr. Hall can earn under
the 2006 Plan.

 

